DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 64-77 are currently pending. 
Claims 75 and 77 are canceled by Examiner’s Amendment. 
Claims 64-74 and 76 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 2/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,421,696 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment/Arguments
The Amendment filed 11/30/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 
Restriction/Election
Applicant’s species election of Subgroup I (method comprising a carbonyl reduction) with traverse is acknowledged in the reply filed on 11/30/2021. Applicant traverses “because processes involving a carbonyl reduction step and processes involving a hydroboration step are not necessarily mutually exclusive”. The traversal has been timely submitted, but does not 
Claims 64-73 and 75-77 encompass the elected embodiment. Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected invention was found allowable over the prior art. Claim 74 contains all of the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species requirement mailed on 9/30/2021 is withdrawn and claim 74 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction/election requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. The 

35 USC § 112 Rejections
The rejection of claims 64-69 under 35 USC 112(a) (for lacking enablement for the synthesis of biologically active products) has been overcome by deleting “synthesizing a biologically active product” from claim 64. The rejection has been withdrawn.
The rejection of claims 64-69 under 35 USC 112(b) (for the indefinite limitation “biologically active product”) has been overcome by deleting “synthesizing a biologically active product” from claim 64. The rejection has been withdrawn.

Information Disclosure Statement
The information disclosure statements submitted on 11/30/2021 and 2/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Lawrence P. Tardibono on February 9 and 11. The application has been amended as indicated in the attached Office Action Appendix.

Allowable Subject Matter
Claims 64-74 and 76 are allowed. The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to method of treating a compound of formula (IIa), 
    PNG
    media_image1.png
    199
    271
    media_image1.png
    Greyscale
, with a transition metal catalyst to prepare a compound of 
formula (Ia), 
    PNG
    media_image2.png
    204
    231
    media_image2.png
    Greyscale
, having 70% ee or greater. The closest prior art includes Mohr et 
Chem. Asian J. 2007, 2, 1476-1491, Liu et al. Acc. Chem. Res. 2015, 48, 740-751, and Behenna et al. Chem. Eur. J. 2011, 17, 14199-14223.
Moher et al. teaches a general decarboxylative allylation process (i.e., Tsuji allylation) for stereoselectively preparing substituted cyclohexanones. See Scheme 14 (shown below). The compounds disclosed do not overlap in scope with the claimed compounds of formula (Ia) and (IIa), which have a pendant amino group. The closest structure is 
    PNG
    media_image3.png
    170
    189
    media_image3.png
    Greyscale
.

    PNG
    media_image4.png
    144
    602
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    609
    582
    media_image5.png
    Greyscale

Liu et al. teaches a similar allylation process that includes examples with heterocyclic starting materials (e.g., X is O or N). However, none of the reactions involve compounds having an aminomethyl group (e.g.,  
    PNG
    media_image6.png
    124
    238
    media_image6.png
    Greyscale
) alpha to the carbonyl. See Table 4, shown below:

    PNG
    media_image7.png
    117
    655
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    849
    1528
    media_image8.png
    Greyscale

Behenna et al. is the closest prior art that teaches the same method instantly claimed except where R1a and R1b form a ring (e.g., phthalimide), which falls outside the claimed scope. See Table 17, shown in part below:

    PNG
    media_image9.png
    301
    658
    media_image9.png
    Greyscale

The prior art does not teach the conversion of a compound of formula (IIa) to a compound of formula (Ia). Also, there is no indication that the compound of formula (Ia) could be made from a compound of formula (IIa) using the Tsuji allylation method claimed. Therefore, a PHOSITA would not have had any reason to modify known processes in a manner that would have let to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner
Art Unit 1626